DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
 The following is an examiner’s statement of reasons for allowance: The present invention to a gate fan out lines of a display panel. The sole independent claim 1, inter alia, identifies the uniquely distinct features:
a pixel driving line disposed in a layer same as the gate fan-out lines, wherein the pixel driving
line, the gate lines, and the gate fan-out lines are covered by an insulating layer:
RGB color resists disposed on the insulating layer;
a passivation layer disposed on the RGB color resists:
a pixel electrode disposed on the passivation layer and connected to the pixel driving line:
a black matrix disposed on the pixel electrode; and
a cover plate disposed on the black matrix.
 
The closest prior arts of:
Chen (US 2019/0280015) discloses a display panel in Figs. 1 and 3 with a gate fan-out line (115) on a substrate (110) and separate with gate lines (114), sub-pixel unit is formed in each region where the gate line (114) intersect with the gate fan-out line (115).  
Zou et al. (US 2017/0115543) discloses a gate fan-out line gi is separated from a gate line Gi by an insulating layer 22 (paragraph [48]).
However, either singularly or in combination, the cited prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (US 2008/0203391) discloses gate fan-out lines in GFL1-GFL2 connected to gate lines GL1-GL2 for a display device, the fan-out lines  are arranged in different layer from the gate lines by insulating layer as shown in Figs. 15-17 (see paragraphs [110-114]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692